Exhibit 10.19
(GRAPHICS) [b80590b8059000.gif]
This memorandum is intended to clarify the relationship among the agreements you
have entered into, or may in the future enter into, with Vistaprint N.V. and/or
its direct and indirect subsidiaries (each a “Vistaprint Company” and
collectively the “Vistaprint Companies”) relating to your activities and/or
compensation related to the Vistaprint Companies and your service on the
Management Board of Vistaprint N.V. (each an “Agreement” and collectively the
“Agreements”). In the event of a conflict between this letter and any Agreement,
the terms of this letter shall govern.
With respect to the Amended and Restated Executive Retention Agreement dated
October 23, 2009 between you and Vistaprint N.V. (the “Retention Agreement”),
all terms relating to compensation in the Retention Agreement, including but not
limited to base salary, bonus, award, equity, payment and benefit, refer to 100%
of the compensation that you receive or are entitled to receive from the
Vistaprint Companies in the aggregate, including but not limited to Vistaprint
N.V., Vistaprint USA, Incorporated and Vistaprint SARL.
With respect to any Agreement and any document or policy implemented by any
Vistaprint Company, it is not the intention that any such Agreement, document or
policy will invalidate or supersede the Retention Agreement, unless otherwise
specifically indicated. In the event of a conflict between any such Agreement,
document or policy and the Retention Agreement, the terms of the Retention
Agreement shall govern. Further, it is understood and acknowledged that
individual Agreements may address individual components of your compensation,
but the total amount of your compensation for your services to the collective
Vistaprint Companies, the components of such compensation and the currency in
which each component is paid are determined by the Supervisory Board of
Vistaprint N.V. In the event of a conflict between an Agreement and the
Supervisory Board’s current or future resolutions, the applicable resolutions
shall govern.
This letter agreement may be modified or terminated only by a written instrument
executed by both parties.

             
Signature
  /s/ Robert S. Keane
 
      Date May 21, 2010
 
  Robert S. Keane        
 
            Vistaprint N.V.:        
 
           
Signature
  /s/ Richard T. Riley       Date June 7, 2010
 
           
 
  Richard T. Riley,
Chairman of the Supervisory Board        
 
           
Signature
  /s/ Michael Giannetto       Date May 25, 2010
 
           
 
  Michael Giannetto,
Member of the Management Board        

